- Sentinel Investments Sentinel Variable Products Trust Supplement dated February 5, 2009 to the Prospectus dated May 1, 2008 Shareholders have approved an amendment to the investment advisory agreement between Sentinel Variable Products Trust and Sentinel Asset Management, Inc. which modified the advisory fee breakpoint schedule applicable to the Trust on behalf of Sentinel Variable Products Common Stock, Mid Cap Growth and Small Company Funds. In order to reflect the increase in management fees which would have been paid by these three Funds under the new breakpoint schedule, the Annual Fund Operating Expenses table and footnotes under the heading What are each Funds Fees and Expenses, are hereby deleted and replaced with the following: Annual Fund Operating Expenses 1 (as a percentage of average net assets) Common Mid Cap Money Small Balanced Bond Stock 3 Growth 3 Market 2 Company 3 Management Fees 0.55% 0.40% 0.50% 0.50% 0.25% 0.50% Other Expenses 0.36% 0.36% 0.29% 0.36% 0.36% 0.30% Acquired Fund Fees and Expenses - 0.01% - Total Annual Fund Operating Expenses 0.91% 0.76% 0.79% 0.86% 0.62% 0.80% 1 The above fees and expenses do not include fees and expenses charged or incurred by the separate accounts of insurance companies which purchase shares of the Funds to serve as investment vehicles under variable life insurance policies or variable annuity contracts issued. If such fees and expenses were included, the overall expenses shown above would be higher. For information on these fees and expenses, please refer to the prospectus for the variable life insurance policy or variable annuity contract in which you are interested. 2
